Title: From George Washington to William Shippen, Jr., 13 February 1781
From: Washington, George
To: Shippen, William, Jr.


                        
                            Sir,
                            Head Quarters New Windsor Feby 13. 81
                        
                        I have received your letter of the fourth of January which hurry of business has prevented my acknowleging
                            sooner.
                        As to the arrangements of the hospitals in the article on point of oeconomy, during your directorship, my situation
                            did not enable me to be a competent judge, though I know myself of no defect to be imputed to you on this head: But so far as
                            they related to the maintenance of order and to the treatment and accommodation of the sick, justice and inclination
                            induce me to declare, that they always gave me intire satisfaction, and had my perfect approbation. There may have been
                            particular instances of disorder or neglect, but upon the whole in the respects I have mentioned, and under our
                            circumstances, I believe no hospitals could have been better administered: And this opinion I found upon the uniform
                            reports of the superintending officers and upon my own observations.
                        I always experienced in you a disposition to comply chearfully with my directions.
                        Accept my acknowledgements for your friendly wishes, and believe me to be with great regard Yr most Obedient
                            servt.


                        
                            Mrs Washington joins me in compliments to the Ladies and to Doctor Lee.
                        
                    